 

EXHIBIT 10.21

 

Severance Plan for Executive Employees

of PepsiCo, Inc. and Affiliates

 

(Effective September 24, 1998)

 

SECTION 1. Purpose

 

The Compensation Committee (the “Committee”) of the Board of Directors of
PepsiCo, Inc. (the “Company”) has adopted the Severance Plan for Executive
Employees of PepsiCo, Inc. and Affiliates (the “Plan”) effective September 24,
1998, to encourage Participants to remain with the Company in the event of a
threatened or actual change in control of the Company.

 

SECTION 2. Definitions

 

For purposes of the Plan only, the following terms shall have the following
meanings:

 

2.1 “Affiliate” means an entity listed on Schedule A to this Plan. Prior to a
Change in Control, entities may from time to time be added to, or deleted from
Schedule A as determined by the Company’s Chief Executive Officer.

 

2.2 “Base Salary” means a Participant’s annual rate of salary in effect on (a)
the date on which a Change in Control occurs, or (b) the Termination Date,
whichever is higher.

 

2.3 “Cause” means any of the following:

 

  a. willful misconduct;

 

  b. refusal to carry out job duties or resignation, in each case other than for
Good Reason;

 

  c. conviction of a felony, or commission of any act which is a crime;

 

  d. refusal of a comparable position (in terms of pay, benefits and status)
following a Change of Control, which position would not require Relocation.

 

2.4 “Change in Control” means the occurrence of any of the following events:

 

  a. Acquisition of 20% or more of the outstanding voting securities of the
Company by another entity or group; excluding, however, the following: (i) any
acquisition by the Company, or (ii) any acquisition by an employee benefit plan
or related trust sponsored or maintained by the Company;

 

-1-



--------------------------------------------------------------------------------

  b. During any consecutive two-year period, persons who constitute the
Company’s Board of Directors at the beginning of the period cease to constitute
at least 50% of the Board (unless the election of each new Board member was
approved by a majority of directors who began the two-year period);

 

  c. Company shareholders approve a merger or consolidation of the Company with
another company, and PepsiCo is not the surviving company; or, if after such
transaction, the other entity owns, directly or indirectly, 50% or more of the
outstanding voting securities of the Company;

 

  d. Company shareholders approve a plan of complete liquidation of the Company
or the sale or disposition of all or substantially all of the Company’s assets;
or

 

  e. Any other event, circumstance, offer or proposal occurs or is made, which
is intended to effect a change in the control of the Company, and which results
in the occurrence of one or more of the events set forth in subsections a.
through d. of this Section 2.4.

 

“Code” means the Intemal Revenue Code of 1986, as amended.

 

2.6 “Company” means PepsiCo, Inc. and, after a Change in Control, any successor
thereto.

 

2.7 “Competing Business” means a business entity that markets, sells,
distributes or produces any product, other than those of the Company, which
competes with a snack or beverage product produced, marketed, sold or
distributed by the Company.

 

2.8 “Confidential Information” means confidential proprietary information about
the Company and its worldwide business, whether or not in writing, including but
not limited to information about costs, profits, sales, marketing or business
plans, existing or prospective customers, suppliers, possible acquisitions or
divestitures, new products or markets, personnel, know- how, formulae, recipes,
processes, equipment, discoveries, inventions, research, technical or scientific
information and other data not accessible to the public, none of which is
general industry knowledge.

 

“Effective Date” means September 24, 1998.

 

“Good Reason” means any of the following:

 

  a. Relocation required by the Company;

 

  b. reduction in compensation, benefits, target long-term incentive awards or
compensation band; or

 

  c. significant reduction in job responsibilities or status.

 

-2-



--------------------------------------------------------------------------------

2.11 “Participant” shall have the meaning ascribed to such term in Section 3.2
hereof.

 

2.12 “Relocation” means relocation of a Participant’s primary place of business
in excess of thirty-five miles from such place’s current location or a
requirement that, on a annual basis, a Participant work principally away from
his primary place of business.

 

2. 13 “Target Bonus” means the annual incentive payable to a Participant under
the Company’s or an Affiliate’s Executive Incentive Compensation Plan (or
equivalent plan) for the performance period in progress when the Termination
Date occurs, calculated on the assumption that the Company (or Affiliate)
achieved 100% of the performance goals for such period.

 

2.14 “Termination” means (a) involuntary dismissal of a Participant from
employment with the Company or with an Affiliate, or (b) resignation from
employment for Good Reason, in each case within two years after a Change in
Control.

 

2.15 “Termination Date” means the effective date of a Termination.

 

2.16 “Total Disability” means total and permanent disability as set forth in the
Company’s Long-Term Disability Plan.

 

SECTION 3. Effective Date; Participation

 

3.1 Effective Date. This Plan is effective as of September 24, 1998, the date of
its adoption by the Committee.

 

3.2 Participation. Participants shall be those executives of the Company or of
an Affiliate who satisfy the criteria established from time to time by the
Committee. The current criteria are set forth on Schedule B hereto. No Executive
whose compensation is disclosed in the Company’s proxy statement for a
particular year may be a Participant in the Plan for such year unless and until
the Committee determines otherwise.

 

SECTION 4. Severance Benefits

 

4.1 Benefits. If there is a Termination of a Participant’s employment with the
Company or an Affiliate without Cause (other than by reason of death or Total
Disability) during the two-year period following a Change in Control, such
Participant shall be entitled to the benefits provided in this Section 4.

 

  a. Lump Sum Payment. Subject to Section 4.2, following the Termination Date,
the Company shall promptly pay such Participant a cash lump sum equal to two
times the total of the Participant’s Base Salary and Target Bonus.

 

-3-



--------------------------------------------------------------------------------

  b. Bonus Payment. Following the Termination Date, the Company shall also
promptly pay such Participant a cash lump sum equal to the Participant’s Target
Bonus for the year in which the Termination Date occurs.

 

  c. Deferred Compensation Plan Payment. The Company shall pay such Participant
all amounts deferred under the Company’s Executive Income Deferral Program (the
“Deferral Program”), but not yet paid, in accordance with the terms of the
Deferral Program and the Participant’s elections thereunder; provided, however,
that where there has been a Termination of a Participant’s employment as
contemplated by this Section 4.1, notwithstanding any election to the contrary,
the Participant shall have the right, for a period of 90 days after such
Termination, to rescind all or any of his deferral elections under the Deferral
Program and promptly receive payment of all compensation which was the subject
of such deferrals and all amounts earned with respect to such deferred
compensation.

 

  d. Continued Health and Welfare Benefits. For two years following Termination,
the Company or an Affiliate shall provide such Participant with medical, dental,
vision/hearing, accident, life, and short-term and long-term disability
insurance coverages at the level provided to the Participant immediately prior
to the Termination Date; provided, however, that if the Participant becomes
employed by a new employer, the Participant’s coverage under the applicable
Company or Affiliate plans shall continue, but the Participant’s coverage
thereunder shall be secondary to (i.e., reduced by) any benefits provided under
like plans of such new employer. The Participant shall pay any employee
contribution required for active employees as in effect from time to time at and
after the Termination Date.

 

  e. Payment of Accrued but Unpaid Amounts. After the Termination Date, the
Company shall promptly pay the Participant earned but unpaid compensation.

 

4.2 Offset of Severance Payments. Notwithstanding the foregoing, if a
Participant is entitled to receive severance benefits from the Company or an
Affiliate under any other agreement (including offer letters), plan or statute,
any payments actually made under this Section 4 will be offset by any payments
due under such agreement, plan or statute.

 

4.3 Parachute Limitation. If payments or distributions by the Company to or for
the benefit of a Participant, whether or not paid or distributed pursuant to
this Plan or otherwise (the “Total Payments”), would subject the Participant to
an excise tax under Section 4999 of the Code (such excise tax, together with any
interest and penalties thereon, being referred to as the Excise Tax”) on “excess
parachute payments” (as defined

 

-4-



--------------------------------------------------------------------------------

in Section 280G of the Code and the regulations related thereto (“Section
280G”)), then the Participant shall be entitled to an additional payment (the
“Gross-Up Payment”) in an amount such that, after payment by the Participant of
all taxes, including any Excise Tax, imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed on the Total Payments; provided, however, that if the amount of the
Total Payments that exceeds three times the Participant’s “base amount” (as
defined in Section 280G) is less than $25,000, then the Total Payments shall be
reduced to the extent necessary so that the Total Payments would not subject the
Participant to any Excise Tax. In the event such reduction is necessary with
respect to a Participant, the Company shall reduce the Participant’s Total
Payments by first reducing the Participant’s Total Payments that are not payable
in case. Any calculation required by this Section 4.3 shall utilize tax rates
reasonably related to a Participant’s anticipated total tax liabilities.

 

4.4 Pension and 401 (k) Plans. A Participant will continue to accrue pension
benefits under the Company’s or an Affiliate’s tax qualified and non-qualified
defined pension plans for a period of two years from the Termination Date. After
such Date, such Participant may not continue contributions to the Company’s or
an Affiliate’s 401 (k) Plan.

 

SECTION 5 Mitigation

 

A Participant shall not be required to mitigate the amount of any payment
provided for under this Plan by seeking other employment or otherwise, and
compensation earned from such employment or otherwise shall not reduce the
amounts payable under this Plan. Benefits under the Plan shall be offset by any
amounts owed by the Participant to the Company or an Affiliate, such as expense
advances or the value of property which has not been returned.

 

SECTION 6 Misconduct

 

If the Committee or its delegate determines that a Participant has at any time
prior to the Participant’s Termination Date:

 

  a. accepted employment with a Competing Business;

 

  b. recruited or hired away employees of the Company;

 

  c. disclosed to an unauthorized person or misused Confidential Information of
the Company,

 

then the Company may, in its sole discretion, withhold payments to a Participant
under this Plan.

 

-5-



--------------------------------------------------------------------------------

SECTION 7 Source and Payment of Benefits

 

This Plan is unfunded and benefits hereunder shall be paid by the Company from
its general assets.

 

SECTION 8 Disputes

 

Any dispute or controversy arising under or in connection with this Plan, or a
final denial of a claim hereunder, shall be settled exclusively by arbitration
in the state of the Company’s headquarters, in accordance with the Rules of the
American Arbitration Association then in effect.

 

SECTION 9 Withholding

 

The Company will, to the extent required by law, withhold applicable federal,
state and local income and other taxes from any payments due to the Participant
hereunder.

 

SECTION 10 Amendment and Termination of Plan

 

10.1 The Committee may at any time terminate, or from time to time amend the
Plan; provided, however, that the Plan may not be terminated or amended after a
Change in Control.

 

10.2 No amendment of the Plan shall, without a Participant’s express written
consent, impair any of the benefits accrued or payable to a Participant under
the Plan.

 

SECTION 11 Miscellaneous Provisions

 

11.1 Governing Law. This Plan shall be governed by and construed in accordance
with the laws of North Carolina without giving effect to the principles of
choice of law thereof.

 

11.2 Successors and Assigns. Except as otherwise provided herein, this Plan
shall be binding upon and shall inure to the benefit of and be enforceable by
the Company and the Participant and their respective heirs, legal
representatives, successors and assigns. If the Company shall be merged into or
consolidated with another entity, the provisions of this Plan shall be binding
upon and inure to the benefit of the entity

 

-6-



--------------------------------------------------------------------------------

surviving such merger or resulting from such consolidation. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to expressly assume and agree to perform the Company’s
obligations under this Plan in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
The provisions of this Section 11.2 shall continue to apply to each subsequent
employer of the Participant hereunder in the event of any subsequent merger,
consolidation or transfer of assets of such subsequent employer.

 

11.3 No Implied Employment. Nothing contained in this Plan, nor any decision as
to the eligibility for severance pay or the determination of the amount of any
benefits hereunder, shall be construed to confer upon any Participant, or any
other individual, any right to be retained in the employ of the Company or to be
rehired, and the right and power of the Company to dismiss or discharge any
Participant or any other individual for any reason is specifically reserved.

 

11.4 No Assignment or Alienation of Benefits. The benefits payable under this
Plan shall not be subject to assignment or alienation by the Participant or his
or her beneficiaries, nor shall the benefits be subject to attachment. Any
attempt to assign, alienate, transfer, pledge, encumber, commute or anticipate
Plan benefits shall be void; no such interest shall be in any manner subject to
levy, attachment or other legal process to enforce payment of any claim against
a Participant, except to the extent required by law.

 

11.5 Invalidity. In the event of any provision of this Plan is held to be
illegal or invalid, the remaining provisions of this Plan shall not be affected
thereby.

 

-7-